Citation Nr: 0703976	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  01-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability . 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  In that decision, the RO denied the 
veteran's application to reopen his service connection claim 
for psychiatric disability .  In a July 2004 decision, the 
Board reopened the veteran's service connection claim and 
remanded for additional development.  Development has been 
completed and the claim is again before the Board.    


FINDING OF FACT

A chronic psychiatric disability did not have its onset 
during military service, a psychosis was not exhibited within 
one year following service, and the veteran's current 
schizophrenia is not otherwise related to his military 
service.


CONCLUSION OF LAW

A chronic psychiatric disability was not incurred or 
aggravated in active service, nor may a psychosis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103, 5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following the July 2004 Board decision that reopened the 
service connection claim for psychiatric disability, the RO 
issued a notification letter dated that same month.  The July 
2004 properly provided notice of his service connection 
claim, and met all four elements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  This letter provided the veteran 
with an update on the status of his claim, and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denials in a June 2006 supplemental 
statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, service personnel records, records from the 
Social Security Administration (SSA), private medical 
records, VA medical records; specifically multiple hospital 
reports, a VA examination report dated in June 2005 and VA 
etiological opinion dated in May 2006, and lay statements 
from the veteran, his wife, and friend in support of his 
claim.  As a VA examination and other medical evidence is of 
record, the Board finds no further VA examination necessary 
in this case.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's claim, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, lay witness statements, service medical records, 
service personnel records, VA medical evidence, SSA records, 
and private medical evidence.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).
There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Upon review, the medical evidence confirms a diagnosis of 
paranoid schizophrenia,   thereby satisfying the first 
element of the veteran's service connection claim.  However, 
service medical records are negative for any psychiatric 
diagnoses, and there is no evidence of a psychosis within one 
year post-service.  A September 1975 clinical record noted 
subjective complaints of pressure and inability to cope with  
service.  According to the physician, the veteran's present 
problems were depression and anxiety over job problems; 
however, mental evaluation did not reveal any objective 
psychiatric symptoms.  No diagnosis was made, although 
further evaluation was recommended.  The record did not show 
any additional psychiatric treatment.  Separation examination 
dated in April 1976 revealed a normal psychiatric status on 
clinical evaluation.  The first objective evidence showing a 
diagnosis of schizophrenia was a VA medical center report 
dated in December 1982, approximately six years following the 
veteran's discharge from service.  The medical evidence 
demonstrated a chronic psychiatric disability  since December 
1982; however, there was no evidence of treatment for 
schizophrenia, or any other diagnosed psychiatric disability, 
prior to December 1982.  

The Board notes that the veteran's SSA determination that the 
veteran became disabled due to schizophrenia beginning in 
October 1983 does not help the veteran's service connection 
claim since it is based on different standards and does not 
find that the veteran's psychiatric disability is related to 
service.

Further, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's current 
schizophrenia is related to service.  A May 2006 VA medical 
report notes that the physician reviewed the claims folder in 
conjunction with the etiological evaluation.  The VA 
physician reports that the veteran received seven Article 15s 
for insubordination.  He further opines that the veteran had 
some influence of occult in his younger days, some feeling of 
being self-centered, and not being valued.  According to the 
physician, these all point towards interpersonal issues with 
him, and more of a personality problem going on than anything 
else.  Commenting on the 1975 in-service mental evaluation, 
the VA physician noted that the veteran exhibited no major 
mood disability.  There was no evidence linking military 
treatment or documentation to the veteran's current 
psychiatric disability, according to the examiner. 

Based upon the above, the VA physician opined that it was not 
likely that the veteran's psychiatric disability  originated 
during the service, was manifested within one year of 
discharge from the service, or was otherwise etiologically 
related to service.  

The physician's opinion is probative evidence as it is based 
on a review of the claims folder, and supported by the 
record.  While the veteran did receive treatment for mental 
problems one time in service, no chronic disability or 
diagnosis is identified.  Separation examination did not 
reveal any psychiatric disability.  Moreover, there is no 
evidence of treatment for psychiatric problem after service 
until December 1982.  There is no competent medical evidence 
contradicting these findings.

As noted in the July 2004 Board decision, in a May 1988 VA 
report, the physician noted that the veteran described a 
history of auditory hallucinations during service.  It is 
noted that the veteran made similar statements to other 
physicians since service.  The examiner did not comment on 
the etiology of the veteran's psychiatric disability.  The 
Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  There is no indication in the service 
medical records, or service personnel records, of complaints 
involving audio or visual hallucinations.  In the September 
1975 evaluation, the physician specifically reported no 
evidence of hallucination, illusions, or delusions on 
clinical evaluation.  

The veteran also submitted a December 1982 VA social worker 
statement, indicating that the veteran's substance abuse 
appears temporally related to military service.  Alcohol and 
drug abuse may not be service connected.  See 38 U.S.C.A. § 
105; 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303(c).  Personality 
disorders are not "diseases or injuries" within the meaning 
of applicable statutes and regulations.  38 C.F.R. § 
3.303(c).  Similarly no VA disability compensation benefits 
shall be paid if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs, 
including marijuana, cocaine, alcohol, or other drugs.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence supporting his 
contentions regarding his claim of entitlement to service 
connection for psychiatric disability.  Rather, he has 
offered only his own general arguments to the effect that he 
believes that he his current psychiatric disability  is 
related to service.  It is noted that he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has a stomach disability that is related 
to active duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Furthermore, the lay statements provided by the 
veteran from his wife and friend from religious services 
described his post-service psychiatric symptoms, but did not 
provide observances of the veteran during active service. 

In sum, the Board finds that the VA May 2006 opinion is 
probative evidence demonstrating no relationship between the 
veteran's current psychiatric disability  and his military 
service.  Based upon the above findings, the preponderance of 
the evidence is against a finding that the veteran's current 
psychiatric disability  is related to service.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran.  Therefore, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for psychiatric disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


